Citation Nr: 0700911	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  03-17 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to payment of compensation for residuals of a 
vagotomy in October 1988 under the provisions of 38 U.S.C.A. 
§ 1151 (West 2002).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran had active duty service from November 1960 to 
October 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, DC.

In June 2005 the veteran testified at a Board hearing.  In 
August 2005 the Board remanded the issue for further 
development.  


FINDING OF FACT

The veteran's disability, to include excess acid flow and 
epigastric pain, is not the result of VA hospital/medical 
care or treatment in October 1988, nor was the proximate 
cause of any carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital/medical treatment; or an 
event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a vagotomy, claimed as due to VA hospital care 
have not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. 
§ 3.361 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the issue on appeal.  
The discussions in the August 2005 VCAA letter have informed 
the claimant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  Moreover, in the 
August 2005 VCAA letter, the appellant was advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

The Board also notes that the August 2005 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  The Board believes that a reasonable inference 
from such communication was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  

The United States Court of Appeals for Veterans Claims 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided complete VCAA notice to the veteran after the rating 
decision on appeal.  However, the Board finds that any defect 
with respect to the VCAA notice requirement was harmless 
error for the reasons specified below.

In the August 2005 VCAA letter, the RO informed the 
appellant of the applicable laws and regulations regarding 
the claim, the evidence needed to substantiate such claim, 
and which party was responsible for obtaining the evidence.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate his claim, including VA treatment 
records.  The veteran attended a Board hearing in June 2005.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
In the present appeal, in March 2006 the appellant was 
provided with notice of what type of information and evidence 
was needed to a disability rating and an effective date of 
the disability.  

The Board notes that while the veteran in an October 2006 
Medical Opinion Response Form checked the box indicating that 
he wanted the RO to consider additional argument and/ or 
evidence, the veteran did not submit any additional medical 
evidence.  He merely sent a letter, the content of which was 
redundant of other statements that he previously submitted 
that were earlier considered by the RO in adjudicating the 
claim.  Regarding the November 2006 contention of the 
veteran's representative that any quality-assurance records 
compiled in conjunction with the VA treatment in question 
must be obtained and considered, the law (38 U.S.C. § 5705) 
specifically prohibits such use of those records.  Exceptions 
to this rule are not applicable in the instant case.  All 
pertinent records that can be obtained have been obtained.  
VA's assistance obligations are met.  No further assistance 
to the veteran is required.  The veteran is not prejudiced by 
the Board's proceeding with appellate review.  


Analysis

VA statutory law provides that compensation may be paid for a 
qualifying additional disability or qualifying death, not the 
result of the veteran's willful misconduct, caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran when the proximate cause of the 
disability or death was: (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 
2002).

A recently enacted VA final rule provided regulations, in 
essence, codifying the requirements for benefits under 38 
U.S.C.A. § 1151(a).  This change became effective September 
2, 2004.  69 Fed. Reg. 46426 (Aug. 3, 2004) (including the 
codification of 38 C.F.R. § 3.361 which applies to such 
claims filed on or after October 1, 1997, and revising 38 
C.F.R. § 3.358 to state that the section only applied to 
claims filed before October 1, 1997). A review of the record 
reveals that the veteran submitted his initial claim for 
compensation in January 2001.

Regulations now provide that benefits under 38 U.S.C.A. § 
1151(a), for claims received by VA on or after October 1, 
1997, for additional disability or death due to hospital 
care, medical or surgical treatment, examination, training, 
and rehabilitation services, or compensated work therapy 
program, require actual causation not the result of 
continuance or natural progress of a disease or injury for 
which the care, treatment, or examination was furnished, 
unless VA's failure to timely diagnose and properly treat the 
disease or injury proximately caused the continuance or 
natural progress.  The additional disability or death must 
not have been due to the veteran's failure to follow medical 
instructions.  38 C.F.R. § 3.361.  It must be shown that the 
hospital care, medical or surgical treatment, or examination 
caused the veteran's additional disability or death and that 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable heath care provider or that (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  To 
establish the proximate cause of an additional disability or 
death it must be shown that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing hospital 
care, medical or surgical treatment, or examination.  Whether 
the proximate cause of a veteran's additional disability or 
death was an event not foreseeable in each claim is to be 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  Id.

Based upon the evidence of record, the Board finds 
entitlement to compensation for residuals of vagotomy as a 
result of October 1988 VA treatment is not warranted.

In the instant claim, the record shows that on October 17, 
1988 the veteran underwent a vagotomy at a VA facility.  The 
admission diagnosis was perforated viscus, the discharge 
diagnosis was perforated duodenal ulcer.  VA medical records 
from the 1980s to 2000s showed the veteran was treated for 
various disorders including residuals of his status post 
repair perforated ulcer, thyroid problem, and 
epigastric/abdominal pain.  During his June 2005 Board 
hearing, the veteran stated that a doctor mentioned that his 
current problems are due to his vagotomy.  

The veteran claims that as a result of the 1988 surgery, he 
has excess acid flow and severe gastric pain.  He further 
argues that he was not properly informed of the risks 
involved prior to the October 1988 surgery.  The record 
reveals that on October 17, 1988 the veteran signed a VA Form 
for Request for Administration of Anesthesia and for 
Performance of Operations and Other Procedures, which 
identified the operation as exploratory laparotomy, possible 
gastrectomy, repair of perforate viscus.  The statement of 
request indicated open abdomen, repair of hole in bowel, with 
possible need to remove stomach.  

A September 2006 Medical Opinion from the Veterans Health 
Administration (VHA) is of record.  The examiner, a medical 
doctor who is Chief of Surgical Service, reviewed the claims 
folder prior to rendering the opinion.  The examiner noted 
that the veteran's operative note pertaining to his October 
1988 surgery, showed that the veteran had a several month 
history of upper abdominal pain relieved by antacids and he 
developed acute onset of worse pain the morning of admission.  
Review of the operative report did not show anything out of 
the ordinary based upon the findings dictated or regarding 
the procedure dictated.  The post-operative course appeared 
uneventful.  The doctor noted that the veteran had high 
gastric secrection at the time of follow-up on April 5, 1989.  

The examiner opined that it is not likely that the veteran's 
current stomach disorder, including epigastric pain was 
caused by his October 1988 vagotomy.  He explained that this 
would be the natural progress of the underlying disease and 
that his persistent acid secretion would be associated with 
an incomplete vagotomy.  Since a highly selective vagotomy 
was performed, this was not surprising.  The doctor further 
found that the appropriate degree of care appears to have 
been exercised by the physician involved in the 1988 surgery.  
The examiner found that the surgery did not cause additional 
disorders, and emphasized that this was almost certainly a 
life saving operation with closure of duodenal perforation 
and that this operation, by report, was performed in a 
standard fashion.  The outcome and described post-operative 
course were entirely expected.  In response to whether the 
veteran was adequately notified of the risks of treatment, 
the doctor explained that the exploratory laparotomy was 
carried out, the hole in the bowel was repaired, and the 
stomach did not need to be removed; the additional operation 
of the highly selective vagotomy would not contribute to an 
increase in gastric acid secretion or cause on-going 
indigestion.  The doctor concluded that the surgeons, 
surgical procedure performed, the details of consent, and the 
description of the consent offered in the contemporaneous 
dictation are all in order.  There is no evidence of 
malpractice or negligence.  The examiner opined that the 
veteran's continued indigestion or dyspeptic condition may be 
exacerbated by his hyperparathyroidism.  The examiner noted 
that the veteran's smoking, history of ulcers, kidney stones, 
and the possibility of gastrinoma cannot be overlooked.  

The medical evidence in the case at hand, did not demonstrate 
that the veteran's claimed disorders are caused by VA's 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault in providing treatment 
to the veteran. Although the veteran attributes his problems 
to the 1988 surgery, it is well established that laypersons 
cannot provide competent evidence when an expert opinion is 
required, as is the case with establishing the etiology or 
diagnosis of a medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  The Board finds the September 2006 
VHA opinion to be highly probative as it was rendered by a 
competent medical professional after thoroughly reviewing the 
claims folder.  The Board attaches significant value to this 
opinion, as it is well reasoned, detailed, consistent with 
other evidence of record.  Thus, the weight of the credible 
evidence establishes that VA treatment did not result in 
additional disabilities, let alone additional disabilities 
due to VA fault or an event not reasonably foreseeable.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
residuals of a vagotomy performed in October 1988 at a VA 
facility is denied.



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


